Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the specification, the 100 nm polyimide layer described is not self-supporting, so the recitation of the substrate is necessary.
	The applicant could obviate this rejection by reciting a - - coating a polyimide solution on a substrate to form a polyimide layer- - 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. 5374503, in view of  Kaneto et al. 20100130886,  Palanswamy et al. 20110284268 and JP 2001-296654.
Sachdev et al. 5374503 in example 1 describes a polyimide/polyamic acid solution applied to a substrate, and soft baked at 110 degrees C for 30 minutes in an nitrogen atmosphere, this was then overcoated with a positive acting naphthoquinone based photoresist (TNS), which was prebaked/dried, exposed, developed in KOH, rinsed in water and then used as a mask to etch the polyimide/polyamic acid layer using an aqueous solution of tetramethylammonium hydroxide at 50 degrees C and rinsed sequentially with methanol, dilute acetic acid and then deionized water.  The resist layer was then removed with acetone the resultant patterned polyamic acid was then dried and cured (9/27-10/14). 
Kaneto et al. 20100130886 describes in example 4, a metal substrate coated with a polyimide resin precursor which is then heated at 350 degrees C to imidize it, coating this with a photoresist, which is exposed and developed to form an etch mask.  The polyimide and the patterned resist was then heated at 120 degrees C. The mask was then used to etch the polyimide using an alkaline etchant of potassium hydroxide and ethanol amine.  The etch resist was then removed leaving the patterned polyimide layer [0142-0149]. 
Palanswamy et al. 20110284268 teaches aqueous chemical etching solutions for removing polyimides which include alkali metal salt, a solubilizer and ethylene glycol. The alkali metal salt can be KOH, NaOH, NH4OH, N(CH3)4OH and mixtures of these. Suitable solubilizers include amines and alkanol amines [0029-0030]. 
JP 2001-296654 teaches at [0030] Production Example 1 (Production of o- cresol novolak resin) (1) o-production of cresol novolac resin (weight average molecular weight 12000) Into a 2 liter four-necked flask equipped with a stirrer and a reflux condenser, o- cresol 756 g, was charged with 37% formalin 369g and p-toluenesulfonic acid monohydrate 7.52g as a reaction catalyst, they were mixed and stirred while the temperature was raised to the reflux temperature was continued for 12 hours under reflux. [0031] then starts the liquid removal, was concentrated by heating up to 230 ° C., it was heated concentrated to 240 ° C. In yet decompression degree of 2 kPa. Was evaporated fractions gave the o- cresol novolak resin 600g of solid softening point 0.99 ° C. The weight average molecular weight of the resulting o- cresol novolac resin (weight average molecular weight in terms of polystyrene measured by high-performance liquid chromatography) was 12,000.[0033] (2) o-production of cresol novolac resin (weight average molecular weight 18000) Except for using 37% formalin 397g was treated in the same manner as above (1) to obtain o- cresol novolak resin 620g of solid softening point 160 °C. The weight average molecular weight of the resulting o- cresol novolac resin (weight average molecular weight in terms of polystyrene measured by high-performance liquid chromatography) was 18,000. [0035] (3) o-production of cresol novolac resin (weight average molecular weight of

25,000) Except for using 37% formalin 510g was treated in the same manner as above (1) to obtain o- cresol novolak resin 660g of solid softening point 170 ° C.. The weight average molecular weight of the resulting o- cresol novolac resin (weight average molecular weight in terms of polystyrene measured by high-performance liquid chromatography) was 25,000.
[0043] Production Example 2 (Production of naphthoquinone diazide sulfonic acid ester)
 (1) of o- cresol novolac resin naphthoquinonediazide sulfonic acid ester prepared Under yellow light, o- cresol novolak resin (the above-mentioned Production Example 1 (2) 60g of the weight average molecular weight 18000 of o- cresol novolak resin) is combined with 28.6 g naphthoquinone diazide-5-sulfonyl chloride in 1, 4 - dioxane, and stirred while heating at 40 ° C., was added dropwise a mixed solution of 10.2 g triethylamine and 30g of 1,4-dioxane takes about 30 minutes. After further continued for 1 hour heating stirring, cooled to room temperature, to remove the precipitate and the reaction mixture was filtered. The filtrate was poured with stirring into 1% hydrochloric acid aqueous solution 2 liters. The solid was filtered off precipitated, washed to neutrality with water, subjected to moisture after drying filtered to obtain a naphthoquinone diazide sulfonic acid ester 73.8g of o- cresol novolac resin.
[0046] Example 2. 100 parts by weight of the o-cresol novolac resin (weight average molecular weight of 25,000) obtained in Production Example 1 (3) and 20 parts by weight of naphthoquinone diazide sulfonic acid ester of 2,3,4-trihydroxy benzophenone obtained in Production Example 2 (2) were dissolved in 300 parts by weight of ethylene glycol monoethyl ether acetate, the solution was filtered with a membrane filter (pore size 1 [mu] m), to prepare a positive photoresist composition.

[0053] Example 6. Example 2 was followed, but used 50 parts of naphthoquinonediazide sulfonic acid ester 2,3,4-trihydroxy benzophenone (2), to prepare a positive photoresist composition as in Example 2. [0017] In the present invention the composition, photo sensitizer mainly composed of the naphthoquinonediazide sulfonic acid ester, relative o- cresol novolac resin 100 parts by weight, that in a proportion of 10 to 50 parts by weight preferably, more preferably in a proportion of 15 to 40 parts by weight. Photoresist composition of this amount is excellent significantly adhesion to the acid resistance and substrate, various materials positive photoresist composition capable reduced as much as possible the amount of side etching of the photoresist in the photoetching process of such as metal or metal oxide film It can be a thing. [0019] The positive photoresist composition of the present invention is usually dissolved and the photo sensitizer the o- cresol novolac resin in a suitable solvent, used in the form of a solution. Examples of such solvents may be either a solvent used in this field. Examples of the solvent include acetone, methyl ethyl ketone, cyclohexanone, ketones such as methyl isoamyl ketone, ethylene glycol, ethylene glycol monoacetate, diethylene glycol or monomethyl ether of diethylene glycol monoacetate, monoethyl ether, monopropyl] ether, monobutyl ether, mention may be made of ethyl acetate, butyl acetate, methyl lactate, an ester such as ethyl lactate; polyhydric alcohols and derivatives thereof such as monophenyl ether; cyclic ethers such as dioxane. These solvents may be used singly or may be used in combination of two or more.
[0019] In the positive photoresist composition of the present invention, the solvent per 100 parts by weight, solids (o-cresol novolak resin and the sum of the photo-sensitizer) the order of 10 to 100 parts by weight, preferably 20 to 80 weight it is preferable to part about blended.

In Production Example 2 the 18000 MW cresol was heated at 240 degrees C at a reduced pressure of 2 kPa which removes the solvent and unreacted monomer and is held to meet the free cresol limitation and based upon the high MW, the cresol novolac resin is held to have an ADR of less than 285 nm. The 60g of novolac and 28.6g is equivalent to 44.67 parts by weight of the naphthoquinine diazide sensitizer per 100g of novolac.  In example 6, the 25000 MW cresol was heated at 240 degrees C at a reduced pressure of 2 kPa which removes the solvent and unreacted monomer and is held to meet the free cresol limitation and based upon the high MW, the cresol novolac resin is held to have an ADR of less than 285 nm. 100g of the cresol novolac, 50g of the naphthoquinonediazide sulfonic acid ester 2,3,4-trihydroxy benzophenone and 300 parts by weight of ethylene glycol monoethyl ether acetate.  In example 6, 50 parts of naphthoquinonediazide sulfonic acid ester 2,3,4-trihydroxy benzophenone (2) with 100 parts of the resin, so sensitizer content is within the 40-60 parts recited in claim 1 and the 45-55 parts recited in claim 3. The 25000 MW of the cresol is within the 10,000-40,000 recited in claim 2. The examiner holds that the free cresol is below the 2 wt% recited in claim 1 due to the heating well above the boiling point of cresol at reduced pressure. The examiner holds that the resulting photoresist meets the ADR limitation due to the MW and low free cresol content. 

	It would have been obvious to one skilled in the art top modify the process of Sachdev et al. 5374503 by using other positive acting naphthoquinone diazide resists such as those of examples 2 or 6 of JP 2001-296654 in place of the TNS resist composition used to gain the advantages of excellent adhesion, acid resistance and reduced side etching, heating the polyimide layer and patterned resist at 120 degrees C as taught in Kaneto et al. 20100130886 to cure the polyimide and to use the etchant of Palanswamy et al. 20110284268 which has ethylene glycol and amines in addition to the aqueous TMAH with a reasonable expectation of etching the polyimide.
	
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. 5374503, in view of  Kaneto et al. 20100130886,  Palanswamy et al. 20110284268 and Eillbeck et al. 2003/0207195.
Eillbeck et al. 2003/0207195 in example 1 teaches formulation C which includes 1.7 parts of MPT542 resin (Cresol novolak with a dissolution rate of 113 angstroms/s in 0.261 N TMAH), 0.3 parts HPN 507 (a novolac cresol), 0.65 parts DR176 (o-quinone diazide), 5.6 parts 2-heptanone, 0.62 parts anisole and 2 drops of FC-430 (fluoroctanoic acid) [0061]. The o- quinone photoactive component (hereafter referred to as PAC) used in the present invention may be any o-quinone diazide ester of a polyhydroxy compound. Preferably, it is provided by esterification of 1,2-Napthoquinone diazide-5-sulfonyl chloride, 1,2-Naphthoquinone diazide-4- sulfonyl chloride, 2-1-Naphthoquinone diazide-5-sulfonyl chloride, or 2-1-Naphthoquinone diazide 4-sulfonyl chloride with a polyhydroxy compound having 2-7 phenolic moieties and in the presence of basic catalyst. The amount of PAC in the present photoresist composition is preferably in the range of 10-60 parts by weight per 100 parts of novolak resin, and more preferably 15-50 parts by weight per 100 parts of novolak resin [0023-0047]. Useful photoresist solvents include, but are not limited to, ethyleneglycol monomethyl ether, ethyleneglycol monoethyl ether, propylene glycol monomethyl ether (PGME) ethyleneglycol monoethyl ether acetate, propyleneglycol alkyl ether acetate (such as propyleneglycol methy] ether acetate (PGMEA), propyleneglycol propyl ether acetate), methylbenzene, dimethylbenzene, methylethyl ketone, 2-heptanone, anisole, 3-methyl-3-methoxybutanol, cyclohexanone, ethyl-2-hydroxypropionate (ethyl lactate (EL)), ethyl-2-hydroxy-2-methyl propionate, ethyl hydroxyacetate, 2-hydroxy-3-methyl butanoate, methyl-3-methoxypropionate, ethyl-3-methoxy propionate, ethyl-3-ethoxypropionate, methyl-3-ethoxy propionate, methyl pyruvate, ethyl pyruvate, butyl acetate, and propyleneglycol monomethylether propionate. These organic solvents may be used either individually or in combination (i.e., as mixtures with others). The solvent comprises 30 to 90% by weight, and in one embodiment, 40 to 80%, and in one embodiment, 50-70% by weight of the photosensitive composition [0048-0049].
It would have been obvious to one skilled in the art top modify the process of Sachdev et al. 5374503 by using other positive acting naphthoquinone diazide resists such one similar to  formulation C of example 1 of  Eillbeck et al. 2003/0207195 but where the DR176 from 38.23 parts based upon the amount of MPT5042 resin is increased to 40-60 parts based upon 100 parts of the resin based upon the direction at [0047] in place of the TNS resist composition, heating the polyimide layer and patterned resist at 120 degrees C as taught in Kaneto et al. 20100130886 to cure the polyimide and to use the etchant of Palanswamy et al. 20110284268 which has ethylene glycol and amines in addition to the aqueous TMAH with a reasonable expectation of etching the polyimide.
Further it would have been obvious to modify the resulting compositions by replacing at least a portion of the 2-heptanone with propylene glycol monomethyl ether (PGME), propyleneglycol alkyl ether acetate (such as propyleneglycol methyl ether acetate (PGMEA), methyl ethyl ketone or ethyl lactate based upon the direction at [0048].

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomikawa et al. 6723484 teaches that o-quinonediazides can be used to photosensitize polyimide (2/13-55).
Onishi et al. 5643471 in example 5 describes a polyimide layer coated upon a substrate, which is then baked.  A positive resist (OFPR) is then coated, baked/dried and exposed to light through a photomask, developed and rinsed. The photoresist pattern was then used to etch the polyimide film, the resist was removed and then the polyimide further cured (37/15-50). . 
Fjare et al., 5183534 in example 1 describes a polyimide/polyamic acid solution applied to a substrate, and soft baked at 110 degrees C for 2-12 minutes in an nitrogen atmosphere, this was then overcoated with a positive acting naphoquinone photoresist (SHIPLEY 1813), which was prebaked/dried, exposed, developed in TMAH. This was then used to mask the etch of the polyimide with a triethanolamine/water/methanol. The resist was then removed and the patterned polyimide/polyamic acid baked (11/37-12/23). 
Yamaoka et al. 4431478 in example 3 describes the coating of a polyimide varnish on a wafer and heating it for 60 minutes at 150 degrees C. This was overcoated with a photoresist (OMR-83, negative rubber based), which was dried, exposed, and developed to yield the desired pattern.  The result is then heated at 150 degrees C for 30 minutes and the resist is then used to mask the etch of the polyimide using a solution of hexamethylenediamine, TMA (tetramethylammonium hydroxide) and water. The OMR resist was then peeled (7/17-64). 
	Euen et al. 4869781 teaches that TNS resist is covered by Clecak et al. 4397937 (6/45-55)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 10, 2022